Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 1/27/2021 is acknowledged and has been considered. See attached signed copy.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the fins" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For this action, it is assumed that claim 19 depends from claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Leenders et al (US 2007/0146666) in view of Nagasaka et al (US 2007/0242242).
Claim 16:   Leenders et al disclose (Figs. 6 and 7) substrate holder (WH) for use in a lithographic apparatus and configured to support a substrate, the substrate holder comprising: a main body having a main body surface (surface of WH shown in Fig. 6); and a liquid control structure (Capillary passage 20/electrodes 21-24/under-pressure chamber 28) provided in a peripheral region of the main body surface and configured to allow liquid to flow more easily in one direction across the main body surface than in an opposite direction across the main body surface ([0047-0048] teaches that the electrodes draw liquid toward chamber 28). Leenders et al do not appear to disclose a plurality of burls projecting from the main body surface to support the substrate spaced apart from the main body surface. However, the use of burls rising from a surface of the substrate holder was known it the art before the filing of the instant application. See Nagasaka’s Fig. 5, which shows a substrate holder (PT) with a plurality of burls (34) 
Claims 17, 23:   Leenders et al’s liquid control structure comprises a channel (capillary passage) extending from an inner side of the peripheral region to an outer side of the peripheral region (towards 28).
Claims 22 and 28:   The regions between the electrodes constitute a groove extending essentially parallel to the periphery of the substrate holder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-23, 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,895,808 (‘808 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 16:   ‘808 claims (claim 1) a substrate holder for use in a lithographic apparatus and configured to support a substrate, the substrate holder comprising: a main body having a main body surface; a plurality of burls projecting from the main body surface to support the substrate spaced apart from the main body surface; and a liquid control structure provided in a peripheral region of the main body surface and configured to allow liquid to flow more easily in one direction across the main body surface than in an opposite direction across the main body surface (C17L34-44).
Claims 17 and 23:   ‘808 claims the substrate holder according to claim 16, wherein the liquid control structure comprises a channel extending from an inner side of the peripheral region to an outer side of the peripheral region (C17L47-50).
Claim 18:   ‘808 claims the substrate holder according to claim 17, wherein the liquid control structure further comprises a plurality of fins projecting from side walls of the channel (claim 2).
Claim 19:   ‘808 claims the substrate holder according to claim 17, wherein the fins are angled towards the inner side of the peripheral region (claim 2).
Claims 20, 26:   ‘808 claims the substrate holder according to claim 17, wherein the channel reduces in width towards the outer side of the peripheral region (claim 3).
Claims 21, 27:   ‘808 claims the substrate holder according to claim 17, wherein the channel increases in depth towards the outer side of the peripheral region (claim 4).
Claims 22, 28:   ‘808 claims the substrate holder according to claim 16, further comprising a groove at the liquid control structure, the groove extending essentially parallel to a periphery of the substrate holder (claim 6).

Allowable Subject Matter
Claims 29-35 are allowed.
Claims 18-21, 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Double Patenting rejections and 35 U.S.C. 112 rejections above, if applicable, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18:   The prior art teaches the substrate holder according to claim 17, but does not teach the liquid control structure further comprises a plurality of fins projecting from side walls of the channel, in the combination required by the claim.
Claim 20:   The prior art teaches the substrate holder according to claim 17, but does not teach that the channel reduces in width towards the outer side of the peripheral region, in the combination required by the claim.
Claim 21:   The prior art teaches the substrate holder according to claim 17, but does not teach that the channel increases in depth towards the outer side of the peripheral region, in the combination required by the claim.
Claims 24, 25 and 29-35:   The prior art teaches the substrate holder according to claim 23, but does not teach that the channel comprises a plurality of protrusions therein, in the combination required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/12/2022